                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION

UNITED STATES OF AMERICA                            §
                                                    §
                                                    § CASE NUMBER 6:21-CR-00041-JDK
v.                                                  §
                                                    §
                                                    §
MARCELINO EUSEBIO PONCE JR.                         §


               ORDER ADOPTING UNITED STATES MAGISTRATE JUDGE’S
                    REPORT AND FINDING DEFENDANT GUILTY

            The Court referred this matter to the Honorable John D. Love, United States

     Magistrate Judge, for administration of a guilty plea under Federal Rule of Criminal

     Procedure 11. The Magistrate Judge conducted a hearing in the form and manner prescribed

     by Rule 11 and issued Findings of Fact and Recommendation on Guilty Plea. The Magistrate

     Judge recommended that the Court accept Defendant’s guilty plea and adjudge Defendant

     guilty on Count One of the Indictment.

            The parties have not objected to the Magistrate Judge’s findings.

            The Court hereby ADOPTS the Findings of Fact and Recommendation on Guilty Plea

     of the United States Magistrate Judge. The Court also accepts Defendant’s plea but defers

     acceptance of the plea agreement until after review of the presentence report.

            In accordance with Defendant’s guilty plea, the Court finds Defendant Marcelino

     Eusebio Ponce Jr. GUILTY of Count One of the Indictment, charging a violation of Title 18

     U.S.C. § 922(g)(9) – Prohibited Person in Possession of a Firearm.

            So ORDERED and SIGNED this 23rd day of June, 2021.



                                                      ___________________________________
                                                      JEREMY D. KERNODLE
                                                      UNITED STATES DISTRICT JUDGE
